Exhibit 10.2 WARRANT TO PURCHASE COMMON STOCK OF BIO-KEY INTERNATIONAL, INC. WARRANT NO.: 2013- [] THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE. THE SECURITIES REPRESENTED HEREBY HAVE BEEN TAKEN BY THE REGISTERED OWNER FOR INVESTMENT, AND WITHOUT A VIEW TO RESALE OR DISTRIBUTION THEREOF, AND MAY NOT BE SOLD, TRANSFERRED OR DISPOSED OF WITHOUT AN OPINION OF COUNSEL SATISFACTORY TO THE ISSUER THAT SUCH TRANSFER OR DISPOSITION DOES NOT VIOLATE THE SECURITIES ACT OF 1933, AS AMENDED, THE RULES AND REGULATIONS THEREUNDER OR OTHER APPLICABLE SECURITIES LAWS. This WARRANT (“ Warrant ”) is to verify that, FOR VALUE RECEIVED, [] (“ Holder ”) is entitled to purchase, subject to the terms and conditions hereof, from Bio-key International, Inc., a Delaware corporation (the “ Company ”), [] shares of common stock, $.0001 par value per share, of the Company (the “ Common Stock ”), at any time during the period commencing at 9:00 a.m., prevailing Eastern Time on the date hereof (the “ Commencement Date ”) and subject to Section 6 hereof, ending at 5:00 p.m. prevailing Eastern Time on [], 2016 (the “ Termination Date ”), at an exercise price (the “ Exercise Price ”) of $0.25 per share of Common Stock. The number of shares of Common Stock purchasable upon exercise of this Warrant and the Exercise Price per share shall be subject to adjustment from time to time upon the occurrence of certain events as set forth below. The shares of Common Stock or any other shares or other units of stock or other securities or property, or any combination thereof, then receivable upon exercise of this Warrant, as adjusted from time to time, are sometimes referred to hereinafter as “ Exercise Shares .” The exercise price per share as from time to time in effect is referred to hereinafter as the “ Exercise Price .” 1. Exercise of Warrant; Issuance of Exercise Shares . (a) Exercise of Warrant . Subject to the terms hereof[, including Section 1(g) hereof], the purchase rights represented by this Warrant are exercisable by the Holder in whole or in part, at any time, or from time to time, by the surrender of this Warrant and the Notice of Exercise annexed hereto duly completed and executed on behalf of the Holder, at the office of the Company (or such other office or agency of the Company as it may designate by notice in writing to the Holder at the address of the Holder appearing on the books of the Company) accompanied by payment of the Exercise Price in full in cash or by bank or certified check for the Exercise Shares with respect to which this Warrant is exercised and a completed and duly executed Notice of Exercise form attached hereto as Appendix A . 1 In the event that this Warrant shall be duly exercised in part prior to the Termination Date, the Company shall issue a new Warrant or Warrants of like tenor evidencing the rights of the Holder thereof to purchase the balance of the Exercise Shares purchasable under the Warrant so surrendered that shall not have been purchased. (b) Cashless Exercise . Notwithstanding any provisions herein to the contrary, if at any time following the nine (9) month anniversary of the Commencement Date if there is no effective registration statement registering, or the prospectus contained therein is not available for the resale of the Exercise Shares by the Holder, then this Warrant may also be exercised, in whole or in part, by means of a “cashless exercise” in which event the Company shall issue to the Holder the number of Exercise Shares determined as follows: X Y[(A-B)/A]; where: X the number of Exercise Shares to be issued to the Holder; Y the total number of Exercise Shares that would be issuable upon exercise of this Warrant in accordance with the terms of this Warrant if such exercise were by means of a cash exercise rather than a cashless exercise; A the VWAP of the shares of Common Stock for the five trading days ending on the date immediately preceding the date this Warrant is exercised, where“
